OPINION — AG — UNDER THE PROVISIONS OF 74 O.S. 1978 Supp., 285 [74-285](46) NOTE, EACH STATE TEACHER IS ENTITLED TO RECEIVE AN INCREASE IN SALARY AND/OR FRINGE BENEFITS FOR 1978-1979 IN THE RESPECTIVE STATUTORY AMOUNT.  THE DISTRIBUTION AND ALLOCATION OF SUCH INCREASE MAY BE MADE DIRECTLY TO EACH STATE TEACHER IN THE RESPECTIVE STATUTORY AMOUNT, MAY BE ALLOCATED AND DISTRIBUTED TO SUCH TEACHERS IN SUCH AMOUNTS AS MAY BE AGREED UPON PURSUANT TO NEGOTIATIONS AS AUTHORIZED BY LAW OR MAY BE ALLOCATED PURSUANT TO AN AGREED UPON SALARY SCHEDULE AS DETERMINED BY THE SCHOOL ADMINISTRATION AND A COMMITTEE ELECTED BY THE CLASSROOM TEACHERS.  SUBJECT TO EXCEPTION FOR LAWFUL SALARY DEDUCTIONS, THE RESPECTIVE SALARY INCREASES MANDATED BY LAW WILL BE AN INCREASE OVER THE TOTAL OF THAT TEACHER'S SALARY AND FRINGE BENEFITS IN 1978-1979. CITE: 70 O.S. 1971 509.1 [70-509.1], OPINION NO. 77-232, 70 O.S. 1978 Supp., 18-114 [70-18-114] (R. THOMAS LAW)